Citation Nr: 0937780	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant claims that he had recognized guerilla service 
from September 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 adverse determination of the RO.

In July 2009, the appellant and his niece testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge; a copy of the transcript is in the record.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action, on his part, is required.


REMAND

Initially, the Board notes that the appellant appointed the 
National Veterans Legal Services Program, Inc. as his 
representative before the statement of the case (SOC) was 
issued in November 2008.  It appears that neither a copy of 
the SOC nor of the appellant's appeal was sent to his 
representative for preparation of a VA Form 646 on the 
identified issue.  On remand, the appellant's representative 
should be given a copy of the SOC and an opportunity to 
submit further argument in support of the appellant's claim.  
See 38 C.F.R. §§ 19.30 and 20.600 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send a copy of the SOC to the 
appellant's representative.

2.  If the appellant's representative 
responds with additional evidence, and 
the determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
SOC with regard to the issue on appeal, 
and should be afforded an opportunity to 
respond before the matter is returned to 
the Board for further review.  In any 
event, VA should solicit, and document 
its efforts to obtain, a VA Form 646 or 
equivalent from the appellant's 
representative prior to recertifying the 
appeal to the Board.

The purpose of this REMAND is to afford due process.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

